UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 1-7567 URS CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-1381538 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices) (Zip Code) (415) 774-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2012 Common Stock, $.01 par value URS CORPORATION AND SUBSIDIARIES This quarterly report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements may be identified by words such as “anticipate,” “believe,” “estimate,” “expect,” “potential,” “intend,” “may,” “plan,” “predict,” “project,” “will,” and similar terms used in reference to our future revenues, services, project awards and business trends; future accounting, goodwill and actuarial estimates; future contract gains or losses; future acquisition of Flint Energy Services Ltd.; future backlog and book of business conversion and debookings; future income taxes; future stock-based compensation expenses; future dividends; future bonus, pension and post-retirement expenses; future compliance with regulations; future legal proceedings and accruals; future bonding and insurance coverage; future debt payments; future capital expenditures and commitments; future effectiveness of our disclosure and internal controls over financial reporting and future economic and industry conditions.We believe that our expectations are reasonable and are based on reasonable assumptions, however, we caution against relying on any of our forward-looking statements as such forward-looking statements by their nature involve risks and uncertainties.A variety of factors, including but not limited to the following, could cause our business and financial results, as well as the timing of events, to differ materially from those expressed or implied in our forward-looking statements:declines in the economy or client spending; changes in our book of business; our compliance with government contract procurement regulations; impairment of our goodwill; integration of acquisitions; employee, agent or partner misconduct; our ability to procure government contracts; liabilities for pending and future litigation; environmental liabilities; availability of bonding and insurance; our reliance on government appropriations; unilateral termination provisions in government contracts; our ability to make accurate estimates and assumptions; our accounting policies; workforce utilization; our and our partners’ ability to bid on, win, perform and renew contracts and projects; liquidated damages; our dependence on partners, subcontractors and suppliers; customer payment defaults; our ability to recover on claims; impact of target and fixed-priced contracts on earnings; the inherent dangers at our project sites; the impact of changes in laws and regulations; nuclear indemnifications and insurance; misstatements in expert reports; a decline in defense spending; industry competition; our ability to attract and retain key individuals; retirement plan obligations; our leveraged position and the ability to service our debt; restrictive covenants in our credit agreement; risks associated with international operations; business activities in high security risk countries; information technology risks; natural and man-made disaster risks; our relationships with labor unions; our ability to protect our intellectual property rights; anti-takeover risks and other factors discussed more fully in Management’s Discussion and Analysis of Financial Condition and Results of Operationsbeginning on page 30, Risk Factors beginning on page 55, as well as in other reports subsequently filed from time to time with the United States Securities and Exchange Commission.We assume no obligation to revise or update any forward-looking statements. PART I.FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Balance Sheets March 30, 2012 and December 30, 2011 2 Condensed Consolidated Statements of Operations Three ended March 30, 2012 and April 1, 2011 3 Condensed Consolidated Statements of Comprehensive Income Three ended March 30, 2012 and April 1, 2011 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity Three months ended March 30, 2012 and April 1, 2011 5 Condensed Consolidated Statements of Cash Flows Three months ended March 30, 2012 and April 1, 2011 7 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 54 PART II.OTHER INFORMATION: Item 1. Legal Proceedings 54 Item 1A. Risk Factors 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 71 Item 3. Defaults Upon Senior Securities 71 Item 4. Mine Safety Disclosure 71 Item 5. Other Information 71 Item 6. Exhibits 72 1 Tableof contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED6 (In millions, except per share data) March 30, 2012 December 30, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, including retentions of $66.1 and $67.5, respectively Costs and accrued earnings in excess of billings on contracts Less receivable allowances ) ) Net accounts receivable Deferred tax assets Other current assets Total current assets Investments in and advances to unconsolidated joint ventures Property and equipment at cost, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable and subcontractors payable, including retentions of $39.0 and $39.6, respectively Accrued salaries and employee benefits Billings in excess of costs and accrued earnings on contracts Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities Self-insurance reserves Pension and post-retirement benefit obligations Other long-term liabilities Total liabilities Commitments and contingencies (Note 14) URS stockholders’ equity: Preferred stock, authorized 3.0 shares; no shares outstanding — — Common stock, par value $.01; authorized 200.0 shares; 88.0 and 87.8 shares issued, respectively; and 75.9 and 76.7 shares outstanding, respectively Treasury stock, 12.1 and 11.1 shares at cost, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total URS stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 Tableof contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATEDSTATEMENTS OF OPERATIONS- UNAUDITED6 (In millions, except per share data) Three Months Ended March 30, April 1, As Revised Revenues $ $ Cost of revenues ) ) General and administrative expenses ) ) Acquisition-related expenses (Note 7) ) — Equity in income of unconsolidated joint ventures Operating income Interest expense ) ) Income before income taxes Income tax expense ) ) Net income including noncontrolling interests Noncontrolling interests in income of consolidated subsidiaries ) ) Net income attributable to URS $ $ Earnings per share (Note 3): Basic $ $ Diluted $ $ Weighted-average shares outstanding (Note 3): Basic Diluted Cash dividends declared per share (Note 12) $ $ — See Notes to Condensed Consolidated Financial Statements 3 Tableof contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME - UNAUDITED (In millions) Three Months Ended March 30, April 1, Comprehensive income: As Revised Net income including noncontrolling interests $ $ Pension and post-retirement related adjustments, net of tax Foreign currency translation adjustments Loss on derivative instruments, net of tax ) — Comprehensive income Noncontrolling interests in comprehensive income of consolidated subsidiaries ) ) Comprehensive income attributable to URS $ $ See Notes to Condensed Consolidated Financial Statements 4 Tableof contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY - UNAUDITED (In millions) Accumulated Additional Other Total URS Common Stock Treasury Paid-in Comprehensive Retained Stockholders’ Noncontrolling Total Shares Amount Stock Capital Income (Loss) Earnings Equity Interests Equity As Revised Balances, December 31, 2010 $ $ ) $ $ ) $ Employee stockpurchases and exercises of stock options — Stock repurchased in connection with exercises of stock options andvesting of restricted stock awards ) — — ) — — ) — ) Stock-based compensation — Excess tax benefits from stock-based compensation — Foreign currency translation adjustments — Pension and post-retirement related adjustments, net of tax — Repurchases of common stock ) — ) — — — ) — ) Distributions to noncontrolling interests — ) ) Contributions and advances from noncontrolling interests — Other transactions with noncontrolling interests — Net income including noncontrolling interests — Balances, April 1, 2011 $ $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements 5 Tableof contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY– UNAUDITED (continued) (In millions) Accumulated Additional Other Total URS Common Stock Treasury Paid-in Comprehensive Retained Stockholders’ Noncontrolling Total Shares Amount Stock Capital Income (Loss) Earnings Equity Interests Equity Balances, December 30, 2011 $ $ ) $ $ ) $ Employee stock purchases and exercises of stock options — Stock repurchased in connection with exercises of stock options andvesting of restricted stock awards — — — ) — — ) — ) Stock-based compensation — Excess tax benefits from stock-based compensation — Foreign currency translation adjustments — Pension and post-retirement related adjustments, net of tax — Loss on derivative instruments, net of tax — ) — ) — ) Repurchases of common stock ) — ) — — — ) — ) Cash dividends declared — ) ) — ) Distributions to noncontrolling interests — ) ) Contributions and advances from noncontrolling interests — Other transactions with noncontrolling interests — Net income including noncontrolling interests — Balances, March 30, 2012 $ $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements 6 Tableof contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - UNAUDITED (In millions) Three Months Ended March 30, April 1, Cash flows from operating activities: As Revised Net income including noncontrolling interests $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Amortization of intangible assets Amortization of debt issuance costs and discount Normal profit Provision for doubtful accounts Deferred income taxes Stock-based compensation Excess tax benefits from stock-based compensation ) ) Equity in income of unconsolidated joint ventures ) ) Dividends received from unconsolidated joint ventures Changes in operating assets, liabilities and other: Accounts receivable and costs and accrued earnings in excess of billings on contracts ) ) Other current assets ) ) Advances to unconsolidated joint ventures ) ) Accounts payable, accrued salaries and employee benefits, and other current liabilities ) ) Billings in excess of costs and accrued earnings on contracts ) Other long-term liabilities ) ) Other assets Total adjustments and changes ) Net cash from operating activities ) Cash flows from investing activities: Payments for exercised shares in connection with a business acquisition — ) Proceeds from disposal of property and equipment Investments in unconsolidated joint ventures ) ) Changes in restricted cash ) Capital expenditures, less equipment purchased through capital leases and equipment notes ) ) Net cash from investing activities ) ) See Notes to Condensed Consolidated Financial Statements 7 Tableof contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – UNAUDITED (continued) (In millions) Three Months Ended March 30, April 1, Cash flows from financing activities: Borrowings from long-term debt — Payments on long-term debt ) — Borrowings from revolving line of credit — Payments on revolving line of credit ) ) Net payments under foreign lines of credit and short-term notes ) ) Net change in overdrafts ) Payments on capital lease obligations ) ) Payments of debt issuance costs ) — Excess tax benefits from stock-based compensation Proceeds from employee stock purchases and exercises of stock options Distributions to noncontrolling interests ) ) Contributions and advances from noncontrolling interests Repurchases of common stock ) ) Net cash from financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid $ $ Taxes paid $ $ Supplemental schedule of non-cash investing and financing activities: Equipment acquired with capital lease obligations and equipment note obligations $ $ Cash dividends declared but not paid $ $ — See Notes to Condensed Consolidated Financial Statements 8 Tableof contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED NOTE 1.BUSINESS, BASIS OF PRESENTATION, AND ACCOUNTING POLICIES Overview The terms “we,” “us,” and “our” used in these financial statements refer to URS Corporation and its consolidated subsidiaries unless otherwise indicated.We are a leading international provider of engineering, construction and technical services.We offer a broad range of program management, planning, design, engineering, construction and construction management, operations and maintenance, and decommissioning and closure services to public agencies and private sector clients around the world.We also are a United States (“U.S.”) federal government contractor in the areas of systems engineering and technical assistance, operations and maintenance, and information technology (“IT”) services.Headquartered in San Francisco, we have more than 46,000 employees in a global network of offices and contract-specific job sites in nearly 50 countries.We operate through three reporting segments:the Infrastructure & Environment Division, the Federal Services Division and the Energy & Construction Division. The accompanying unaudited condensed consolidated financial statements and related notes have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the U.S. for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. You should read our unaudited condensed consolidated financial statements in conjunction with the audited consolidated financial statements and related notes contained in our Annual Report on Form 10-K for the year ended December 30, 2011.The results of operations for the three months ended March 30, 2012 are not indicative of the operating results for the full year or for future years. In our opinion, the accompanying unaudited condensed consolidated financial statements reflect all normal recurring adjustments that are necessary for a fair statement of our financial position, results of operations and cash flows for the interim periods presented. The preparation of our unaudited condensed consolidated financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the balance sheet dates as well as the reported amounts of revenues and costs during the reporting periods.Actual results could differ from those estimates.On an ongoing basis, we review our estimates based on information that is currently available.Changes in facts and circumstances may cause us to revise our estimates. Principles of Consolidation and Basis of Presentation Our condensed consolidated financial statements include the financial position, results of operations and cash flows of URS Corporation and our majority-owned subsidiaries and joint ventures that are required to be consolidated. Investments in unconsolidated joint ventures are accounted for using the equity method and are included as investments in and advances to unconsolidated joint ventures on our Condensed Consolidated Balance Sheets.All significant intercompany transactions and accounts have been eliminated in consolidation. Revision of Previously Issued Financial Statements During fiscal year 2011, we identified an error related to the calculation and presentation of income tax expense.Historically, we included income tax expense related to the noncontrolling interests’ share of all of our consolidated joint ventures, including both taxable entities and entities that pass taxable income through to their partners (“pass-through entities”).After further analysis, we concluded that income tax expense should not include amounts related to the noncontrolling interests’ share of consolidated joint ventures that are pass-through entities.Our past treatment resulted in an overstatement of income tax expense with an identical offset to net income attributable to noncontrolling interests.As a result, income tax expense was overstated and noncontrolling interests in income of consolidated subsidiaries was understated for the three months ended April 1, 2011 by $5.0 million.Our effective income tax rate for the three months ended April 1, 2011 was overstated by 4.0 percentage points. 9 Tableof contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (continued) This revision had no impact on operating income, income before taxes, net income attributable to URS or earnings per share (“EPS”).There was also no impact on our Condensed Consolidated Balance Sheets, or on cash flows from operating, investing or financing activities; however, there were misclassifications that impacted line items within cash flows from operating activities.Similarly, there were misclassifications within our Condensed Consolidated Statements of Comprehensive Income and our Condensed Consolidated Statements of Changes in Stockholders’ Equity that had no impact on previously reported comprehensive income attributable to URS or total stockholders’ equity. We assessed the materiality of this error in accordance with the Securities and Exchange Commission’s (“SEC”) Staff Accounting Bulletin 99 and concluded that the previously issued financial statements were not materially misstated.In accordance with the SEC’s Staff Accounting Bulletin 108, we have corrected these immaterial errors by revising the previously issued financial statements included in this document. Accordingly, the condensed consolidated financial statements for the three months ended April 1, 2011 have been revised to correct the immaterial errors described above. The effects of these revisions on the line items within our condensed consolidated financial statements and on the effective tax rates for the three months ended April 1, 2011 are as follows: Three Months Ended April 1, 2011 As Reported Adjustment As Revised (In millions, except for percentages) Condensed Consolidated Statement of Operations Data: Income before income taxes $ $
